 

Exhibit 10.30

EXECUTION COPY

THIRD AMENDED AND RESTATED

EMPLOYMENT AND NONCOMPETITION AGREEMENT

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (this
“Agreement”), dated as of January 25, 2020, between South State Corporation, a
bank holding company organized and existing under the laws of the State of South
Carolina (the “Company”), and John C. Pollok (“Executive”).

WHEREAS, prior to the date hereof, the Company and Executive formerly entered
into an Agreement entitled Employment Agreement dated October 23, 2002, and
thereafter entered into an Amended and Restated Employment and Non-Competition
Agreement effective September 1, 2006, and thereafter entered into a Second
Amended and Restated Employment and Non-Competition Agreement effective December
31, 2008 (the “Prior Agreement”);

WHEREAS, the Company and South State Bank, the banking subsidiary of the
Company, have entered into a strategic merger transaction (the “Merger”) with
CenterState Bank Corporation, a Florida corporation (“CenterState”) and
CenterState Bank, N.A. the banking subsidiary of CenterState, pursuant to the
Agreement and Plan of Merger by and between the Company and CenterState, dated
as of the date hereof (the “Merger Agreement”), after which the Company will be
the surviving corporation for the combined business;

WHEREAS, in the event the Effective Date (as defined below) does not occur, this
Agreement shall be null and void ab initio and of no further force or effect,
and the Prior Agreement shall remain in effect in accordance with its terms; and

WHEREAS, in connection with the consummation of the Merger, the board of
directors of the Company (the “Board”) believes it is in the best interest of
the Company and its subsidiaries to amend and restate the Prior Agreement in its
entirety as set forth herein to provide for the terms and conditions of
Executive’s continued service to the Company following the Effective Date and to
restrict competition with the Company and its subsidiaries by Executive upon
termination of his employment or services, as applicable.

NOW, THEREFORE, in consideration of mutual covenants contained herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do mutually agree as follows:

1.         Employment and Services.  The Company agrees to retain the services
of Executive, and Executive agrees to serve the Company, upon the terms and
conditions set forth in this Agreement.

2.         Term.  The term of Executive’s employment hereunder shall commence
upon the date of the consummation of the Merger (such date, the “Effective
Date”) and shall continue until July 5, 2021 unless terminated earlier as
provided herein (the “Employment Term”).  Commencing on July 6, 2021 and
continuing until December 31, 2024, unless terminated earlier as provided herein
(the “Consulting Term” and, together with the Employment Term, the “Term”),
Executive

 

 



THIS AGREEMENT IS SUBJECT TO BINDING

ARBITRATION PURSUANT TO S. C. CODE § 15-48-10 ET SEQ.,

AS AMENDED FROM TIME TO TIME



 

shall serve as a consultant to the Company on the terms set forth below;
provided, that for the avoidance of doubt, the cessation of Executive’s
employment in conjunction with the start of the Consulting Term shall not
constitute Good Reason for Executive to resign or be treated as a termination of
Executive’s employment without Cause.

3.         Position and Responsibilities; Location.

(a)        During the Employment Term, Executive shall serve as Senior Executive
Vice President of the Company and of the surviving subsidiary bank of the
Company (the “Bank”). Executive shall have the duties, responsibilities, rights,
power and authority as Senior Executive Vice President of the Company and of the
Bank that may be from time to time delegated or assigned to him by the Board or
the Board of Directors of the Bank (the “Bank Board”).  During the Consulting
Term, Executive shall provide services to the Company and the Bank as an
independent contractor and shall devote such amount of his business time,
attention, skills and efforts to his role as is appropriate in the performance
of his duties, as such duties may be from time to time delegated or assigned to
him by the Board or the Bank Board. Executive shall report to the Chief
Executive Officer of the Company at all times during the Term and shall be
nominated to serve as a member of the Board and of the Bank Board during the
Term.

(b)       During the Term, Executive shall perform his services at the Company’s
offices in Columbia, South Carolina that served as its headquarters immediately
prior to the Effective Date.

4.         Duties.  During the Employment Term, Executive shall devote all of
his business time, attention, skills and efforts to the business of the Company
and the Bank and the faithful performance of his duties and responsibilities
hereunder.  Executive shall be loyal to the Company and the Bank and, during the
Employment Term, shall refrain from rendering any business services to any
person or entity other than the Company and its affiliates without the prior
written consent of the Company.  During the Consulting Term, Executive shall
devote such amount of his business time, attention, skills and efforts to his
role as a consultant as is appropriate to perform his duties; provided that
Executive shall be permitted to serve on the board of directors or provide
consulting services to other entities, including those engaged in banking and
related businesses (both at the bank level and at the holding company level), to
the extent such activities do not substantially interfere with the performance
of his duties under this Agreement and are not inconsistent with and do not
violate Executive’s obligations under Section 8 or  9.  The Company and
Executive confirm that, consistent with their current expectation that
Executive’s duties during the Consulting Term will not exceed 20% of the average
level of bona fide services performed by Executive during his employment with
the Company during the 36-month period immediately preceding the expiration of
the Employment Term, they intend that Executive shall experience a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) as of the expiration of the Employment
Term.  Executive may, and is encouraged to participate in such civic,
charitable, and community activities that do not substantially interfere with
the performance of his duties under this Agreement.  Executive shall be
permitted to make private investments so long as these investments do not
materially and adversely affect his employment or services hereunder.





-2-



 

5.         Compensation and Benefits.  For all services rendered by Executive to
the Company and the Bank hereunder, the Company shall compensate Executive as
follows:

(a)        Compensation During Calendar Year 2020.  During the portion of the
Term that occurs during calendar year 2020, the Company shall pay Executive an
annual salary (the “Base Salary”) and Executive shall be eligible for an annual
cash bonus for calendar year 2020 (an “Annual Bonus”) and a one-time annual
long-term incentive opportunity of time-vesting restricted stock units (“RSUs”)
denominated in shares of Company common stock (a “Long-Term Incentive Award”
and, together with the Base Salary and Annual Bonus, Executive’s “Total Direct
Compensation”), in each case as set forth below:

(i)         Base Salary.  Subject to the requirements of this Section 5(a),
Executive shall be paid a Base Salary at an annual rate of $615,000.  The Base
Salary shall be payable in accordance with the Company’s customary payroll
practices.

(ii)       Annual Bonus.  Subject to the requirements of this Section 5(a),
Executive shall be eligible for an Annual Bonus based on a target opportunity
equal to 120% of Executive’s Base Salary, in accordance with the terms and
conditions of the Company’s plans and policies governing annual bonus awards and
the Company’s policies and procedures as established from time to time, which
Annual Bonus shall be paid at the same time bonuses are paid to similarly
situated Company senior executives, but (except as required by Section 409A of
the Code) no later than March 15, 2021.

(iii)      Long-Term Incentives.  Subject to the requirements of this Section
5(a), Executive shall be eligible for a Long-Term Incentive Award of RSUs in
respect of calendar year 2020 with a grant date fair value equal to 120% of
Executive’s Base Salary, in accordance with the terms and conditions of the
Company’s plans and policies governing long-term incentive awards and the
Company’s policies and procedures as established from time to time, which
Long-Term Incentive Award shall vest in full on the third anniversary of the
grant date, subject to Executive’s continued employment or provision of services
(for the avoidance of doubt, including as a consultant) through such date,
except as otherwise set forth in Section 6.

(b)       Compensation During Calendar Year 2021.  During the portion of the
Term that occurs during calendar year 2021, the Company shall pay Executive the
compensation as described below.

(i)         Base Salary.  Executive shall be paid the Base Salary in respect of
the portion of the Employment Term that elapses during calendar year 2021, which
amount shall be payable in accordance with the Company’s customary payroll
practices.

 





-3-



 

(ii)       Consulting Fee.  Executive shall be paid a consulting fee (the
“Consulting Fee”) for the portion of the Consulting Term that elapses starting
July 6, 2021 during calendar year 2021, and which amount shall be payable in
accordance with the Company’s customary payroll practices.  For purposes of this
Agreement, the Consulting Fee, shall be at an annual rate of $375,000, paid
monthly in arrears.

(iii)      Discretionary Bonuses.  During the Consulting Term, Executive shall
be eligible to receive any discretionary bonuses awarded by the Company (the
“Discretionary Bonuses”), which Discretionary Bonuses shall be awarded and paid
in the sole discretion of the Company in accordance with the terms and
conditions of the Company’s plans and policies governing discretionary bonus
awards and the Company’s policies and procedures as established from time to
time.

(c)        Compensation During Remainder of Consulting Term.  Following calendar
year 2021 and during the remainder of the Consulting Term, the Company shall pay
Executive the Consulting Fee during the Consulting Term, and Executive shall
remain eligible to receive Discretionary Bonuses.

(d)       Pay to Integrate Award.  The Company shall pay to Executive in
accordance with the Company’s customary payroll practices a one-time lump sum
cash payment in an amount equal to $1,600,000 (the “Pay to Integrate Award”) on
the 30th day following successful completion of the systems conversion of the
Company and CenterState (the “Conversion Date”), subject to Executive’s
continued employment or provision of services (for the avoidance of doubt,
including as a consultant), as applicable, through the Conversion Date, except
as otherwise set forth in Section 6.

(e)        Transition Payment.  On the Effective Date, the Company shall deposit
an amount in cash equal to $3,336,300 (the “Transition Payment”) into a deferred
compensation account maintained by the Company, with Executive having sole
authority to notionally invest the Transition Payment in such account.  The
Transition Payment shall be payable to Executive on the payment schedule
contemplated by Section 7(b) of the Prior Agreement (with the last date of the
Employment Term expected to be treated as the date of the cessation of
Executive’s employment with the Company and its affiliates for purposes of
Section 7(b) of the Prior Agreement), unless a different payment timing is
required under Section 409A of the Code, subject to Executive’s compliance with
Sections 8 and 9  of this Agreement.

(f)        Reimbursement of Expenses.  The Company shall pay or reimburse
Executive for all reasonable travel and other business related expenses incurred
by him in performing his duties under this Agreement, including all expenses
relating to Executive’s attendance at such meetings and conventions as the
Company requires him to attend.  Such expenses shall be appropriately documented
and submitted to the Company in accordance with the Company’s policies and
procedures as established from time to time.  In no event, however, shall
reimbursement of expenses be paid later than the end of the year following the
year in which the expense was incurred.





-4-



 

(g)        Vacation and Sick Leave.  Executive shall be provided with vacation
and sick leave during the Employment Term in accordance with the Company’s
policies and procedures for senior executives as established from time to time.

(h)       Employee Benefit Plans.  During the Employment Term, Executive shall
be entitled to participate in the employee benefit plans of the Company and its
affiliates and their respective successors or assigns, as presently in effect or
as they may be modified or added to from time to time (the “Benefit Plans”), to
the extent such Benefit Plans are provided to other similarly situated employees
of the Company.  During the Consulting Term, Executive shall not be entitled to
participate in the Benefit Plans, except as otherwise permitted by the Company
or required in respect of Executive’s status as a former employee of the
Company.

(i)         Treatment of Preexisting Equity Awards.  On the Effective Date, all
outstanding equity-based awards denominated in shares of Company common stock
granted to Executive prior to the date hereof (collectively, the “Preexisting
Equity Awards”) shall immediately vest in full, with any applicable performance
goals deemed satisfied based on the greater of target and actual performance
through the Effective Date.  With respect to any Preexisting Equity Awards
representing an option to purchase shares of Company common stock, such
Preexisting Equity Awards shall vest in full upon the Effective Date and remain
outstanding and exercisable in accordance with the applicable terms and
conditions governing such awards.

(j)        Total Compensation.  As used herein, the term Total Compensation
shall refer to the aggregate total of:  (i) Executive’s Base Salary at the time
Executive’s employment terminates; (ii) the greatest of (A) Executive’s target
Annual Bonus for the fiscal year in which Executive’s termination occurs, (B)
Executive’s Annual Bonus for the fiscal year preceding the fiscal year in which
Executive’s employment terminates and (C)  the average of the Annual Bonus for
the prior three fiscal years preceding the fiscal year of termination, including
in respect of any fiscal years preceding the Effective Date; and (iii) the value
of annual premiums in respect of Executive’s health, medical, dental and vision
insurance as of the time Executive’s employment terminates.  For the avoidance
of doubt, Total Compensation shall be determined without regard to any reduction
in compensation or benefits that could entitle Executive to claim Good Reason.

6.         Termination of Employment or Services.

(a)        Termination For Cause.  The Company shall have the right to terminate
Executive’s employment or services hereunder for Cause (as defined below).  If
Executive’s employment or services are terminated for Cause, the Company shall
have no further obligation to Executive under this Agreement other than the
payment of (i) any accrued but unpaid Base Salary or Consulting Fee, which shall
be payable within 30 days following the date of termination and (ii) any other
amounts or benefits required to be paid or provided or that Executive is
entitled to receive under any plan, program, policy or practice of the Company
or its affiliates through the date of termination (including, without
limitation, any unreimbursed expenses incurred through the date of termination
in accordance with Section 5(f), and any unpaid portion of the Transition
Payment).  Termination for Cause shall be effective immediately





-5-



 

or upon such notice to Executive of such termination as may be determined by the
Board of Directors.

For the purpose of this Agreement, “Cause” means:  (i) the willful and repeated
failure of Executive to materially perform his responsibilities and duties
hereunder after Executive has been given written notice by the Chairman of the
Board specifying in general the reasons Executive is failing to perform his
duties and responsibilities hereunder; (ii) the commission of an act by
Executive constituting material dishonesty or fraud against the Company or the
Bank; (iii) the conviction for or the entering of a guilty or no contest plea
with respect to a felony; (iv) habitual absenteeism; (v) Executive is determined
to have been on the job while under the influence of alcohol, unauthorized or
illegal drugs, prescription drugs that have not been prescribed for Executive,
or other substances that have the potential to impair Executive’s judgment or
performance; (vi) the commission of an act by Executive involving gross
negligence or moral turpitude that brings the Company or any of its affiliates
into public disrepute or disgrace or causes material harm to the customer
relations, operations or business prospects of the Company or its affiliates;
(vii) bringing firearms or weapons into the workplace; (viii) Executive’s
failure to comply with policies, standards, and regulations of Company;
(ix) Executive’s engagement in conduct which is in material contravention of any
federal, state or local law or ordinance other than a minor offense which does
not reflect or impact upon the Company or the Bank; (x) Executive’s engagement
in conduct which is unbecoming to or inconsistent with the duties and
responsibilities of a member of management of the Company; or (xi) Executive
engaging in sexual or other form of illegal harassment.  If an action or
omission constituting Cause is curable, Executive may be terminated under such
clauses only if Executive has not cured such action or omission within 30 days
following written notice thereof from the Company.  Further, Executive shall not
be deemed to be discharged for Cause unless and until there is delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Board (including for such purpose the total number
of directors that the Board would have if there were no vacancies), finding in
good faith that Executive is guilty of the conduct set forth above and
specifying the particulars thereof in detail.  Any such determination shall be
made by the Board (or equivalent governing body of the ultimate parent entity of
the Company or its successor).

(b)       Termination Upon Death or Disability.  Executive’s employment or
services hereunder shall terminate in the event of the death or Disability (as
defined below) of Executive.  Upon the termination of Executive’s employment or
services due to Executive’s death or Disability, Executive or his estate shall
be entitled to (i) any accrued but unpaid Base Salary or Consulting Fee, which
shall be payable within 30 days following the date of termination, (ii) as
applicable, any unpaid Annual Bonus for a completed year, which shall be payable
on the schedule described in Section 5(a)(ii), or any earned but unpaid
Discretionary Bonus, which shall be payable within 30 days following the date of
termination (except that the payment of any such Annual Bonus or Discretionary
Bonus will be subject to Executive executing and not revoking and returning to
the Company a release agreement in the form attached as Exhibit A) and (iii) any
other amounts or benefits required to be paid or provided or that Executive is
entitled to receive under any plan, program, policy or practice of the Company
or its affiliates through the date of termination (including, without
limitation, any unreimbursed expenses incurred through the date of termination
in accordance with Section 5(f), and any unpaid portion of the Transition
Payment), which shall be payable on the schedule contemplated





-6-



 

by the applicable plan, program, policy or practice (collectively, the “Accrued
Obligations”) and the following payments and benefits, with payment in the case
of death to be made to Executive’s estate unless Executive has directed
otherwise in a writing directed to the Company prior to his death:

(i)         The Pay to Integrate Award, to the extent not previously paid, shall
be paid in full in a lump sum within 30 days following Executive’s termination
of employment or services, or any different date required by Section 409A of the
Code;

(ii)       Any equity-based awards denominated in shares of Company common stock
granted to Executive following the date hereof (collectively, the “New Equity
Awards”) shall vest immediately upon Executive’s termination of employment or
services (in the case of performance-based awards, subject to the satisfaction
of applicable performance goals, as determined at the end of the performance
period) and shall be settled on the same settlement schedule as would apply had
Executive’s services continued until the originally scheduled settlement date,
or any different date required by Section 409A of the Code; and

(iii)      If Executive’s termination of employment occurs prior to January 1,
2021, Executive or his estate shall be entitled to a prorated Annual Bonus in
respect of Calendar Year 2020, determined based on actual performance for
Calendar Year 2020 (the “2020 Prorated Annual Bonus”), payable at the same time
bonuses are paid to similarly situated Company senior executives, but (except as
required by Section 409A of the Code) no later than March 15, 2021.

Termination for Disability shall be effective immediately or upon notice to
Executive of such termination as may be determined by the Board.  For purposes
of this Agreement, “Disability” means “disability” (as defined under the
Company’s disability insurance policy maintained for senior executives of the
Company or the Bank from time to time) suffered by Executive for a continuous
period of at least six months or for more than six months during any 12-month
period.

The Company’s obligation to provide the payments and benefits to or on behalf of
Executive under this Section 6(b), other than the Accrued Obligations, is
expressly conditioned upon Executive (or, as applicable, Executive’s designated
legal guardian or estate) executing and not revoking and returning to Company a
release agreement in the form attached as Exhibit A.

(c)        Termination Without Cause or by Executive for Good Reason.  The
Company shall have the right to terminate Executive’s employment or services at
any time and for any reason subject to the provisions of this Section 6(c), and
Executive shall have the right to terminate his employment or services hereunder
for Good Reason (as defined below).  If the Company terminates Executive’s
employment or services for any reason other than (i) as provided in Section 6(a)
or Section 6(b), or (ii) as a result of the expiration of the Term, or if
Executive terminates his employment or services pursuant to this Section 6(c)
for Good Reason,

 





-7-



 

the Company shall provide Executive with the Accrued Obligations and the
following payments and benefits:

(i)         A cash severance payment determined as follows:

a.          If Executive’s termination of employment occurs during the
Employment Term, a cash payment equal to the product of (I) two and one-half (2
½) multiplied by (II) Executive’s Total Compensation, payable in a lump sum
within 60 days following Executive’s termination of employment;

b.         If Executive’s termination of services occurs during the Consulting
Term, a cash payment equal to all unpaid Consulting Fees that would have been
paid had Executive continued to provide services to the Company and the Bank
until December 31, 2024, payable in a lump sum within 60 days following
Executive’s termination of service;

(ii)       The Pay to Integrate Award, to the extent not previously paid, shall
be paid in full in a lump sum within 60 days following Executive’s termination
of employment or services, as applicable, or any different date required by
Section 409A of the Code;

(iii)      Any New Equity Awards shall vest immediately upon Executive’s
termination of employment or services (in the case of performance-based awards,
subject to the satisfaction of applicable performance goals, as determined at
the end of the performance period) and shall be settled on the same settlement
schedule as would apply had Executive’s services continued until the originally
scheduled settlement date, or any different date required by Section 409A of the
Code; and

(iv)       If Executive’s termination of employment occurs prior to January 1,
2021, Executive shall be entitled to a 2020 Prorated Annual Bonus, payable at
the same time bonuses are paid to similarly situated Company senior executives,
but (except as required by Section 409A of the Code) no later than March 15,
2021.

For purposes of this Agreement, “Good Reason” shall mean, without Executive’s
express written consent, the occurrence of any of the following circumstances
unless such circumstances are fully corrected within 30 days after Executive
notifies the Company in writing of the existence of such circumstances as
hereinafter provided:

(A)       a material diminution in Executive’s authority, duties, or
responsibilities after the Effective Date from those contemplated by Sections 3
or 4 hereof;

 





-8-



 

(B)       a material diminution in the authority, duties, or responsibilities of
the supervisor to whom Executive is required to report after the Effective Date;

(C)       a reduction by the Company in Executive’s Total Direct Compensation
during the Employment Term from that as in effect after the Effective Date, or a
reduction by the Company of the Consulting Fee during the Consulting Term;

(D)       the Company’s requiring Executive to be based anywhere other than the
Company’s offices in Columbia, South Carolina that served as its headquarters
immediately prior to the Effective Date, except for required travel on Company
business;

(E)       the failure by the Company to pay Executive any portion of Executive’s
compensation within the time guidelines established pursuant to standard Company
policies, or any other material breach by the Company of any other material
provision of this Agreement; or

(F)       any other action or inaction that constitutes a material breach of the
terms of this Agreement.

Executive shall notify the Company in writing that he believes that one or more
of the circumstances described above exists, and of his intention to terminate
this Agreement for Good Reason as a result thereof, within 90 days of the time
that he gains knowledge of such circumstances.  Executive shall not deliver a
notice of termination of this Agreement until 30 days after he delivers the
notice described in the preceding sentence, and Executive may do so only if the
circumstances described in such notice have not been corrected in all material
respects by the Company.

The Company’s obligation to provide the payments and benefits to or on behalf of
Executive under this Section 6(c), other than the Accrued Obligations, is
expressly conditioned upon Executive executing and not revoking and returning to
Company a release agreement in the form attached as Exhibit A.

(d)       Termination Upon Retirement.  If Executive’s termination of employment
or services occurs due to Retirement (as defined below), and subject to
Executive’s continued compliance with Sections 8 and  9 of this Agreement, the
Company shall provide Executive with the Accrued Obligations and the following
payments and benefits:

(i)         Any New Equity Awards shall vest immediately upon Executive’s
termination of employment or services (in the case of performance-based awards,
subject to the satisfaction of applicable performance goals, as determined at
the end of the performance period) and shall be settled on the same settlement
schedule as would apply had Executive’s services continued until the originally
scheduled settlement date, or any different date required by Section 409A of the
Code; and

(ii)       If Executive’s termination of employment occurs prior to January 1,
2021, Executive shall be entitled to a 2020 Prorated Annual Bonus, payable at
the same time bonuses are paid to similarly situated Company

 





-9-



 

senior executives, but (except as required by Section 409A of the Code) no later
than March 15, 2021.

For purposes of this Agreement, “Retirement” shall mean Executive’s termination
of employment or services that occurs upon or after both (x) Executive’s
attainment of age 55 and (y) when Executive’s years of service to the Company
and its affiliates (such years of service determined in accordance with the
rules for determining years of service under the Company’s 401(k) Plan) is at
least 10.  Executive’s services will automatically terminate upon the expiration
of the Term, which shall be deemed a Retirement for purposes of this Agreement
entitling Executive to the benefits set forth in this Section 6(d).

The Company’s obligation to provide the payments and benefits to or on behalf of
Executive under this Section 6(d), other than the Accrued Obligations, is
expressly conditioned upon Executive executing and not revoking and returning to
Company a release agreement in the form attached as Exhibit A.

(e)        Termination by Executive without Good Reason Prior to Becoming
Retirement Eligible.  Executive shall have the right at any time voluntarily to
terminate his employment or services, upon 30 days written notice, in which
event (except as otherwise provided in Section 6(c) above) Executive shall be
entitled only to the Accrued Obligations, except in the case Executive
voluntarily terminates his employment or services at a time when Executive is
eligible for Retirement, in which case the provisions set forth in Section 6(d)
above will apply.

(f)        Resignation from Boards.  Upon termination of the Term for any
reason, Executive by execution of this Agreement resigns as a member of the
Board and the Bank Board, such resignation to be effective immediately at the
time Executive’s employment or services terminate.

7.         Treatment of Certain Payments.

(a)        Section 7(c) of the Prior Agreement is incorporated herein by
reference and shall apply to any payment or benefit that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code with respect to the
Merger; provided,  however, Section 7(c) of the Prior Agreement shall be
inapplicable with respect to any change in ownership or control of the Company
(within the meaning of Section 280G of the Code) that occurs following the
Effective Date.

(b)       Notwithstanding anything in this Agreement to the contrary, in the
event a change in ownership or control of the Company (within the meaning of
Section 280G of the Code) occurs following the Effective Date and the Accounting
Firm (as defined below) determines that any payment or distribution to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”)) would subject Executive to the excise tax imposed by Section 4999 of
the Code or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Accounting
Firm shall determine whether to reduce any of the Payments so that the Parachute
Value (as defined below) of all Payments, in





-10-



 

the aggregate, equals the Safe Harbor Amount (as defined below).  The Payments
shall be so reduced only if the Accounting Firm determines that Executive would
have a greater Net After-Tax Receipt (as defined below) of aggregate Payments if
the Payments were so reduced.  If the Accounting Firm determines that Executive
would not have a greater Net After-Tax Receipt of aggregate Payments if the
Payments were so reduced, Executive shall receive all Payments to which
Executive is entitled hereunder.  For purposes of all present-value
determinations required to be made under this Section 7(b), the Company and
Executive elect to use the applicable federal rate that is in effect on the date
of the change in ownership or control of the Company (within the meaning of
Section 280G of the Code) pursuant to Treasury Regulation § 1-280G, Q&A-32.

If the Accounting Firm determines that aggregate Payments should be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, the Company shall promptly give Executive notice to that effect
and a copy of the detailed calculation thereof.  All determinations made by the
Accounting Firm under this Section 7(b) shall be binding upon the Company and
Executive and shall be made as soon as reasonably practicable and in no event
later than 15 days following the date of Executive’s termination of employment
or services.  For purposes of reducing the Payments so that the Parachute Value
of all Payments, in the aggregate, equals the Safe Harbor Amount, only amounts
payable under the Agreement (and no other Payments) shall be reduced.  The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits in the following order:  (i) cash payments
that may not be valued under Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”); (ii)
equity-based payments that may not be valued under 24(c); (iii) cash payments
that may be valued under 24(c); (iv) equity-based payments that may be valued
under 24(c); and (v) other types of benefits.  With respect to each category of
the foregoing, such reduction shall occur first with respect to amounts that are
not “deferred compensation” within the meaning of Section 409A of the Code and
next with respect to payments that are deferred compensation, in each case,
beginning with payments or benefits that are to be paid the farthest in time
from the Accounting Firm’s determination.  All reasonable fees and expenses of
the Accounting Firm shall be borne solely by the Company.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (each, an “Overpayment”) or that amounts will not
have been paid or distributed by the Company to or for the benefit of Executive
pursuant to this Agreement that could have been so paid or distributed (each, an
“Underpayment”).  In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
Executive that the Accounting Firm believes has a high probability of success
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of Executive shall be repaid by
Executive to the Company (as applicable), together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided,  however, that no such repayment shall be required if and to the
extent such deemed repayment would not either reduce the amount on which
Executive is subject to tax under Sections 1 and 4999 of the Code or generate a
refund of such taxes.  In the event that the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred,

 





-11-



 

any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

To the extent requested by Executive, the Company shall cooperate with Executive
in good faith in valuing, and the Accounting Firm shall take into account the
value of, services provided or to be provided by Executive (including, without
limitation, Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant) before, on or after the date of a
change in ownership or control of the Company (within the meaning of Section
280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

The following terms shall have the following meanings for purposes of this
Section 7(b):

(i)         “Accounting Firm” shall mean a nationally recognized certified
public accounting firm or other professional organization that is a certified
public accounting firm recognized as an expert in determinations and
calculations for purposes of Section 280G of the Code that is selected by the
Company prior to a change in ownership or control of the Company (within the
meaning of Section 280G of the Code) for purposes of making the applicable
determinations hereunder and is reasonably acceptable to Executive, which firm
shall not, without Executive’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the change in ownership or
control of the Company.

(ii)       “Net After-Tax Receipt” shall mean the present value (as determined
in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4)) of the Code of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to Executive in the relevant tax year(s).

(iii)      “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control (as defined for purposes of Section 280G of the
Code) of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

(iv)       “Safe Harbor Amount” shall mean 2.99 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 





-12-



 

The provisions of this Section 7(b) shall survive the expiration of the
Agreement.

8.         Confidential Information.  Executive acknowledges that during, and as
a result of, Executive’s employment with and services to the Company and the
Bank, Executive has acquired, been exposed to and had access to and will
acquire, be exposed to and have access to, material data and information of the
Company and its affiliates and/or its customers, suppliers or clients that is
confidential or proprietary.

(a)        Use and Maintenance of Confidential Information.  At all times, both
during and after the Term, Executive shall keep and retain in confidence and
shall not disclose, except as required in the course of Executive’s employment
with, or services to, the Company and the Bank, to any person or entity, or use
for his own purposes, any of this proprietary or confidential information.  For
purposes of this Section 8, such information shall include, but shall not be
limited to:  (i) the Company’s or the Bank’s standard operating procedures,
processes, know-how and technical and product information, any of which is of
value to the Company or the Bank and not generally known by the Company’s or the
Bank’s competitors or the public; (ii) all confidential information obtained
from third parties and customers concerning the business of the Company or its
affiliates, including any customer lists or data; and (iii) confidential
business information of the Company or its affiliates, including marketing and
business plans, strategies, projections, business opportunities, client lists,
customer list, confidential information by customers or clients, sales and cost
information and financial results and performance. Such information shall not
include information that is disclosed pursuant to issuance of legal process or
regulatory action, information that is in the public domain, or information
disclosed to Executive by a person who has no duty to the Company or its
affiliates to keep the information confidential. Executive acknowledges that the
obligations pertaining to the confidentiality and non-disclosure of information
shall remain in effect indefinitely, or until the Company has released any such
information into the public domain, in which case Executive’s obligation
hereunder shall cease with respect only to such information so released.  This
Agreement does not constitute a waiver by the Company, the Bank or any of their
affiliates of trade secret protections under applicable law(s) or limit the
rights of the Company, the Bank or any of their affiliates to enforce its rights
under any such laws, nor does it limit any legal obligations of (or waive any
rights against) Executive with respect to customer or other third-party
information.  Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be construed as prohibiting Executive from (x) testifying in any
lawsuit, (y) reporting conduct to, providing truthful information to, or
participating in any investigation or proceeding conducted by any federal or
state government agency or self-regulatory organization in accordance with the
Securities Exchange Act of 1934 or the Sarbanes-Oxley Act of 2002, or any other
provisions of state or federal law or regulation, or (z) require notification or
prior approval by the Company of any activity described in clauses (x) or (y).

(b)       Return of Information.  Executive acknowledges that all information,
the disclosure of which is prohibited by Section 8(a) above, is of a
confidential and proprietary character and of great value to the Company, the
Bank and their affiliates and shall remain the exclusive property of the
Company, the Bank and their affiliates.  Upon Executive’s termination of
employment or services with the Company, Executive agrees to immediately deliver
to the Company all records, calculations, memoranda, papers, data, lists and
documents

 





-13-



 

of any description that refer to or relate in any way to such information and to
return to the Company any of its equipment and property that may then be in
Executive’s possession or under his control.

(c)        No Removal of Information.  Except as necessary to perform his job,
under no circumstances shall Executive remove from the Company, the Bank or any
of their affiliates any of the Company, the Bank or any of their affiliates’
books, records, documents, blueprints, customer lists, any other stored
information whether stored as paper, electronically or otherwise, or any copies
thereof, without the written permission of the Company or the Bank; nor shall
Executive make any copies of such books, records, documents, blueprints,
customer lists or other stored information for use outside of the Company’s, the
Bank’s or any of their affiliates’ offices except as specifically authorized by
the Company or the Bank or as necessary to perform Executive’s job.

(d)       Notice of Rights Under Section 7 of the Defend Trade Secrets Act
(DTSA).  This Section 8(d) provides Executive notice as required under Section 7
of the Defend Trade Secrets Act that an individual will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of the law or is
made in a complaint or other document filed in a lawsuit or other proceeding, if
that filing is made under seal.  This Section 8(d) also provides notice that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in court proceedings, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except under court order.

9.         Noncompetition and Nonsolicitation.

(a)        Noncompetition.  Executive shall not take any of the following
actions during the applicable Noncompetition Period (as defined below):

(i)         Become employed by (as an officer, director, employee, consultant or
otherwise), involved or engaged in, or otherwise commercially interested in or
affiliated with (other than as a less than 5% equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the-counter market) any person or entity that competes with the Company or
an affiliate thereof (each, a “Company Affiliate”) in the business of providing
traditional banking services or other services provided by the Company and its
affiliates during the Term;

(ii)       Solicit or attempt to solicit, for competitive purposes, the business
of any of the clients or customers of any Company Affiliate, or otherwise induce
such customers or clients or prospective customers or clients to reduce,
terminate, restrict or alter their business relationship with any Company
Affiliate in any fashion; or

 





-14-



 

(iii)      Induce or attempt to induce any employee of any Company Affiliate to
leave the Company for the purpose of engaging in a business operation that is
competitive with the Company.

(b)       Noncompetition Period.  For purposes of this Section 9,
“Noncompetition Period” shall mean the period of employment or services
hereunder and the period commencing on the date of termination of employment or
services (which, for the avoidance of doubt, shall be the date on which the
Consulting Term ends in the event Executive continues to provide services for
the duration of the Consulting Term) and ending 24 months thereafter.  If
Executive is found to have violated the covenants contained herein during the
Noncompetition Period such Noncompetition Period shall be extended for a period
equal to the amount of time Executive is found to have been in non-compliance.

(c)        Geographic Scope.  The restrictions on competition and solicitation
set forth in this Section 9 shall apply with respect to the geographic area (the
“Restricted Territory”) in which the Company, the Bank or any of their
affiliates are conducting business operations during the Noncompetition
Period.  However, the restrictions are intended to apply only with respect to
personal activities of Executive within the Restricted Territory and shall not
be deemed to apply if Executive is employed by a corporation that has branch
offices within the Restricted Territory but Executive does not personally work
in or have any business contacts with persons in the Restricted Territory.

(d)       Providing Copy of Agreement.  Executive shall provide a copy of this
Agreement to any person or entity with whom Executive interviews that is in
competition with the Company during the Noncompetition Period.

(e)        Executive’s Representation.  Executive represents that his experience
and capabilities are such that the provisions of this Section 9 will not
unreasonably limit him in earning a livelihood in the event that Executive’s
employment with, or services to, the Company terminated.

(f)        Obligations Survive.  Executive’s obligations under Sections 8 and 9
shall survive any termination of his employment with, or services to, the
Company.

10.       Remedies for Breach.

(a)        Executive acknowledges that the Company will have no adequate means
of protecting its rights under Sections 8 and  9 other than by securing an
injunction. Accordingly, Executive agrees that the Company is entitled to
enforce this Agreement by obtaining a preliminary and permanent injunction and
any other appropriate equitable relief in any court of competent
jurisdiction.  Executive acknowledges that the Company’s recovery of damages
will not be an adequate means to redress a breach of this Agreement.  Nothing
contained in this Section 10 shall prohibit the Company from obtaining any
appropriate remedies in addition to injunctive relief, including recovery of
damages.

(b)       In addition, Executive agrees that if a court of competent
jurisdiction determines that Executive has willfully and materially breached any
of the covenants set forth in Section 9, and if such material breach does not
cease within 30 days following Executive’s

 





-15-



 

receipt of written notice from the Company, the Bank or any of their affiliates
shall be entitled to set off its damages against any amount owed by the Company,
the Bank or any of their affiliates (or successor thereof) to Executive and
cease payment of the compensation and benefits contemplated by Section 6 to the
extent not previously paid or provided.  In addition, pending the resolution of
such a controversy, the Company, the Bank or any of their affiliates (or
successor thereof) shall be permitted to cease payment of the compensation and
benefits contemplated by Section 6 to the extent not previously paid or
provided.  This Section 10(b) shall in no way limit the Company’s right to
simultaneously seek and obtain injunctive relief as set forth in Section 10(a).

(c)        If a court determines that this Agreement or any covenant contained
herein is unreasonable, void or unenforceable, for any reason whatsoever, then
in such event the parties hereto agree that the duration, geographic or other
limitation imposed herein should be such as the court determines to be fair and
reasonable, it being the intent of each of the parties hereto be subject to an
agreement that is necessary for the protection of the legitimate interest of the
Company, the Bank or any of their affiliates, successors or assigns and that is
not unduly harsh in curtailing the legitimate rights of Executive. If the court
declines to define less broad permissible restrictions, the parties agree to
submit to binding arbitration the permissible scope of reasonable restrictions,
pursuant to the Federal Arbitration Act and/or South Carolina Uniform
Arbitration Act, and agree that such arbitration result shall be incorporated
into this Agreement and that this Agreement will be amended accordingly.

11.       General Provisions.

(a)        Waiver of Rights.  In consideration of the employment and engagement
offered hereunder and the payments made pursuant to Section 5 and the other
terms of this Agreement, Executive acknowledges that the Prior Agreement is
hereby terminated, except as otherwise set forth in this Agreement, and
Executive forever waives, releases and discharges the Company, any Company
Affiliate, and any of their subsidiaries, shareholders or affiliates and any of
their successors and assigns from any claims, rights and privileges under the
Prior Agreement.

(b)       Entire Agreement.  This Agreement contains the entire understanding
between the parties hereto relating to the employment or engagement of Executive
by the Company and supersedes any and all prior employment or compensation
agreements between the Company and Executive, except as otherwise set forth in
this Agreement.

(c)        Assignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by Executive, his beneficiaries or legal
representatives, without the Company’s prior written consent; provided,
 however, that nothing shall preclude (i) Executive from designating a
beneficiary to receive any benefit payable hereunder upon his death or
Disability, or (ii) the executors, administrators or other legal representatives
of Executive or his estate from assigning any rights hereunder to the person or
persons entitled thereunto.

(d)       Binding Agreement.  This Agreement shall be binding upon, and inure to
the benefit of, Executive and the Company, and their permitted successors and
assigns.





-16-



 

(e)        Amendment of Agreement.  This Agreement may not be amended except by
an instrument in writing signed by the parties hereto.

(f)        Insurance.  The Company, at its discretion, may apply for and procure
in its own name and for its own benefit, life insurance on Executive in any
amount or amounts considered advisable; and Executive shall have no right, title
or interest therein.  Executive shall submit to any medical or other examination
and execute and deliver any applications or other instruments in writing as may
be reasonably necessary to obtain such insurance.

(g)        Severability.  If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.  If a court
determines that this Agreement or any covenant contained herein is unreasonable,
void or unenforceable, for any reason whatsoever, then in such event the parties
hereto agree that the duration, geographical or other limitation imposed herein
should be such as the court, or jury, as the case may be, determines to be fair
and reasonable, it being the intent of each of the parties hereto to be subject
to an agreement that is necessary for the protection of the legitimate interest
of the Company and its successors or assigns and that is not unduly harsh in
curtailing the legitimate rights of Executive.

(h)       Notices.  All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (with respect to the Company,
to the Company’s secretary) or when mailed, if mailed by certified mail, return
receipt requested.  Notices mailed shall be addressed, in the case of Executive,
to his last known residential address, and in the case of the Company, to its
corporate headquarters, attention of the Secretary, or to such other address as
Executive or the Company may designate in writing at any time or from time to
time to the other party in accordance with this Section 11(h).

(i)         Waiver.  No delay or omission by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.  The provisions of this Section 11(i) cannot be
waived except in writing signed by both parties.

(j)        Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of South Carolina.

(k)       Arbitration.  BOTH THE COMPANY AND EXECUTIVE HEREBY KNOWINGLY WAIVE
THEIR RIGHT TO A JURY TRIAL.  This contract is subject to arbitration pursuant
to the Uniform Arbitration Act, as adopted in South Carolina at Section 15-
48-10 through Section 15-48-240, South Carolina Code of Laws (1976, as
amended).  Any controversy or claim arising out of or relating to this Agreement
or the validity, interpretation, enforceability or breach thereof, which is not
settled by agreement among the parties, shall be settled by arbitration in
Columbia, South Carolina, in accordance with the Rules of the
American Arbitration Association, and judgment upon the award rendered in such
arbitration may be entered in any court having jurisdiction.  All expenses
(including,

 





-17-



 

without limitation, legal fees and expenses) incurred by Executive in connection
with, or in prosecuting or defending, any claim or controversy arising out of or
relating to this Agreement shall be paid by the Company on a monthly basis.

(l)         Section 409A of the Code.

(i)         General.  It is intended that payments and benefits made or provided
under this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code.  Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation.  All
payments to be made upon a termination of employment or services under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code to the extent necessary in order to avoid the imposition of penalty
taxes on Executive pursuant to Section 409A of the Code.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement, and to the extent required by Section 409A of the Code,
any payment that may be paid in more than one taxable year shall be paid in the
later taxable year.

(ii)       Reimbursements and In-Kind Benefits.  Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(iii)      Delay of Payments.  Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company and its affiliates as in effect as of
Executive’s separation from service (as determined in accordance with Section
409A of the Code)), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to Executive under this Agreement during the six-month period immediately
following Executive’s separation from service on account of
Executive’s separation from service shall be accumulated and paid to Executive
on the first business day of the seventh month following his separation from
service (the

 





-18-



 

“Delayed Payment Date”), to the extent necessary to prevent the imposition of
tax penalties on Executive under Section 409A of the Code.  If Executive dies
during the postponement period, the amounts and entitlements delayed on account
of Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of Executive’s death.

(m)      Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company and its affiliates may withhold from any amounts payable
under this Agreement, or any other benefits received pursuant hereto, any
federal, state and/or local taxes as shall be required to be withheld under any
applicable law or regulation.

(n)       Indemnification.  The Company and the Bank shall indemnify Executive
and hold him harmless to the fullest extent permitted by the laws of the State
of South Carolina against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses, losses, and damages
resulting from Executive’s good faith performance of his duties and obligations
with the Company, the Bank and their respective affiliates. The Company and the
Bank shall cover Executive under directors’ and officers’ liability insurance
both during and, while potential liability exists, after the Term in the same
amount and to the same extent as the Company and the Bank cover their other
officers and directors.  These obligations shall survive the termination of the
Term.  If any proceeding is brought or threatened against Executive in respect
of which indemnity may be sought against the Company, the Bank or their
respective affiliates pursuant to the foregoing, Executive shall notify the
Company promptly in writing of the institution of such proceeding and the
Company, the Bank and their respective affiliates shall assume the defense
thereof and the employment of counsel and payment of all fees and expenses;
provided,  however, that if a conflict of interest exists between the Company,
the Bank or the applicable affiliate and Executive such that it is not legally
practicable for the Company, the Bank or the applicable affiliate to assume
Executive’s defense, Executive shall be entitled to retain separate counsel, and
the Company, the Bank or the applicable affiliate shall assume payment of all
reasonable fees and expenses of such counsel.

(o)        Survival.  The parties to the Agreement acknowledge and agree that,
notwithstanding anything to the contrary set forth herein, the terms and
conditions set forth under Sections 6 through 11 of this Agreement shall survive
the termination of the Term.

(p)       Section Headings; Construction.  The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation hereof.  For purposes of this Agreement,
the term “including” shall mean “including, without limitation.”

(q)       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and said counterparts shall
constitute only one and the same instrument.

[Signature Page Follows]

 

 



-19-



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

    

SOUTH STATE CORPORATION

 

 

 

 

 

 

 

 

/s/ Robert R. Hill, Jr.

 

 

By:

Robert R. Hill, Jr.

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ John C. Pollok

 

 

John C. Pollok

 

 



[Signature Page to Pollok Employment Agreement]



 

EXHIBIT A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into as of
[], by and between South State Corporation and [Surviving Bank] (collectively,
the “Company”), on the one hand, and John C. Pollok (“Executive”), on the other
hand. The Company and Executive are sometimes referred to collectively herein as
the “Parties.” Any capitalized terms not expressly defined herein have the
meanings set forth in the Employment Agreement (as defined below).

WHEREAS, [Surviving Bank] (the “Bank”) and Executive are parties to an
Employment Agreement, dated as of January 25, 2020 (the “Employment Agreement”),
pursuant to which Executive is eligible, subject to the terms and conditions set
forth in the Employment Agreement, to receive, among other things, the [include
description of applicable severance payments and benefits] in connection with
Executive’s termination of employment;

NOW, THEREFORE, in consideration of the payments and benefits being provided
pursuant to the Employment Agreement (the consideration provided for thereunder)
and of other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged by the parties, it is agreed as follows:

1.         In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its affiliated companies, any of their predecessor entities,
and each and all of their officers, agents, directors, supervisors, employees,
representatives, and their successors and assigns, and all persons acting by,
through, under, for, or in concert with them, or any of them, in any and all of
their capacities (hereinafter individually or collectively, the “Released
Parties”), from any and all charges, complaints, claims, demands, actions,
causes of action, obligations, judgments, obligations, liabilities and expenses
(inclusive of attorneys’ fees) of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as “Claim” or
“Claims”) which Executive at any time heretofore had or claimed to have or which
Executive may have or claim to have or may in the future have arising out of  or
regarding events that have occurred as of the Effective Date of this Agreement,
including, without limitation, or in any way related to the Executive’s hire,
benefits, employment, termination, or separation from employment with the
Company, any of its affiliated companies or any of their predecessor entities,
and any actual or alleged act, omission, transaction, practice, conduct,
occurrence, or other matter, including, but not limited to:

 





 



 

(a)  any and all claims under Title VII of the Civil Rights Act, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, with respect to existing but not prospective claims, the Fair Labor
Standards Act, the Equal Pay Act, as amended, the Employee Retirement Income
Security Act, as amended (with respect to unvested benefits), the Civil Rights
Act of 1991, as amended, 42 U.S.C. Section 1981, the Worker Adjustment and
Retraining Notification Act,  as amended, the National Labor Relations Act, as
amended, the Age Discrimination in Employment Act, as amended (the “ADEA”), the
Uniform Services Employment and Reemployment Rights Act, as amended, the Genetic
Information Nondiscrimination Act of 2008, all of their respective implementing
regulations, and any other federal, state, local, or foreign law (statutory,
regulatory, or otherwise) that may be legally waived and released;

(b)  any and all claims for compensation of any type whatsoever, including but
not limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation, personal days, leave (including family or medical leave)
and severance that may be legally waived and released, other than (i) the
[include description of applicable severance payments and benefits], and (ii)
any accrued but unpaid base salary and any rights to vested benefits, such as
pension or retirement benefits, the rights to which are governed by the terms of
the applicable plan documents;

(c)  any and all claims arising under tort, contract, and quasi-contract law,
including but not limited to claims of breach of an expressed or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, and negligent or intentional
infliction of emotional distress; and

(d)  any and all claims for monetary or equitable relief, including but not
limited to attorneys' fees, back pay, front pay, reinstatement, experts’ fees,
insurance, medical fees or expenses, costs, and disbursements.

This general release and waiver of Claims excludes, and the Executive does not
waive, release, or discharge: (A) any right to file an administrative charge or
complaint with the Equal Employment Opportunity Commission, or other similar
federal or state administrative agencies, although the Executive waives any
right to monetary relief related to such a charge or administrative complaint;
(B) claims for unemployment benefits and workers’ compensation; (C)
indemnification or directors and officers insurance rights the Executive has
against the Company; or (D) claims to the Accrued Obligations or relating to the
obligations of the Company or its affiliates to Executive under the Employment
Agreement or any other plan, policy or arrangement of the Company that, by the
applicable terms, are to be performed after the date hereof.  If the Executive
applies for unemployment benefits, the Company will respond truthfully,
completely, and timely to any inquiries by the [applicable state agency]
concerning the Executive's separation from employment.

2.         In further consideration of the payments and benefits provided to the
Executive in this Agreement, Executive hereby irrevocably and unconditionally
fully and forever waives, releases, and discharges the Company from any and all
Claims, whether known or unknown, from

 





 



 

the beginning of time to the date of the Executive’s execution of this Agreement
arising under the Age Discrimination in Employment Act (ADEA), as amended, and
its implementing regulations. By signing this Agreement, the Executive hereby
acknowledges and confirms that:

(a)  by this Agreement, the Executive has been advised in writing of the right
to consult with an attorney of the Executive’s choosing and has consulted with
such counsel as the Executive believed was necessary before executing this
Agreement;

(b)  the Executive knowingly, freely, and voluntarily assents to all of the
terms and conditions set out in this Agreement including, without limitation,
the waiver, release, and covenants contained in it;

(c)  the Executive is executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which the Executive is otherwise entitled;

(d)  the Executive was given at least [twenty-one (21)][forty-five (45)] days to
consider the terms of this Agreement and consult with an attorney of the
Executive’s choice, although the Executive may sign the Agreement sooner, if
desired. Changes to this Agreement, whether material or immaterial, do not
restart the running of the [twenty-one (21)][forty-five (45)] day period;

(e)  the Executive understands that the Executive has seven (7) days from
signing this Agreement to change his/her mind and revoke the waiver of the age
claims in this Agreement by delivering notice of revocation to [] at 1951 8th
Street NW, Winter Haven, FL  33881, by email at [] or by fax at (863) 291-3008,
by the end of this seven-day period; and

(f)  the Executive understands that the release contained in this paragraph does
not apply to rights and claims that may arise after the Executive signs this
Agreement.

No payments shall be made to the Executive under this Agreement before the
Effective Date. If the Executive timely revokes the Agreement, no payments shall
be made under this Agreement.

3.         The Executive has not filed, and agrees not to initiate or cause to
be initiated on his or her behalf, any complaint, charge, Claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding.  The Executive represents and warrants that he or
she has not assigned any of the Claims being released under this Agreement.

4.         The Executive hereby reaffirms and acknowledges and agrees that he or
she  remains subject to the covenants set forth in Sections 8 and 9 of the
Employment Agreement, which are incorporated into  this Release by reference. To
the extent Executive violates in any material respect the terms of Sections 8
and 9 of the Employment Agreement, in addition to any other remedies available
to the Bank, the Executive shall forfeit on the Executive's own behalf

 





 



 

and that of beneficiary(ies) any rights to and interest in any severance or
other benefits under the Employment Agreement or other contract the Executive
has with the Bank or any of its affiliates.

5.         Nothing in this Agreement or otherwise limits the Executive’s ability
to communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
Securities and Exchange Commission (the “SEC”), any other federal, state or
local governmental agency or commission (“Government Agency”) or self-regulatory
organization regarding possible legal violations, without disclosure to the
Company. The Company may not retaliate against the Executive for any of these
activities, and  nothing in this Agreement requires the Executive to waive any
monetary award or other payment that the Executive might become entitled to from
the SEC or any other Government Agency or self-regulatory organization. Further,
nothing in this Agreement precludes the Executive from filing a charge of
discrimination with the Equal Employment Opportunity Commission or a like charge
or complaint with a state or local fair employment practice agency. However,
once this Agreement becomes effective, the Executive may not receive a monetary
award or any other form of personal relief from the Company in connection with
any such charge or complaint that the Executive filed or is filed on the
Executive’s behalf. Pursuant to the Defend Trade Secrets Act of 2016, the
parties hereto acknowledge and agree that the Executive shall not have criminal
or civil liability under any federal or state trade  secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local  government official, either directly or indirectly, or to an
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of  This Agreement shall not in any way be construed as
an  admission by the Company of any acts of unlawful conduct, wrongdoing or
discrimination against Executive, and the Company specifically disclaims any
liability to Executive on the part of itself, its employees, or its agents.

6.         This Agreement sets forth the entire agreement between the Company
and Executive pertaining to the subject matter hereof (except as otherwise set
forth herein) and fully supersedes any and all prior agreements or
understandings among the Company and Executive pertaining to the subject matter
hereof (except as otherwise set forth herein). This Agreement cannot be amended,
modified, or supplemented in any respect except by written agreement entered
into and signed by the parties hereto.

7.         This Agreement shall be governed by the laws of the State of South
Carolina without giving effect to conflict of laws principles.

8.         Executive hereby acknowledges that Executive has read and understands
the terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive

 





 



 

further acknowledges that Executive was given an opportunity to consider and
review this Agreement and the waivers contained in this Agreement, that
Executive has done so and that the waivers made herein are knowing, conscious
and with full appreciation that Executive is forever foreclosed from pursing any
of the rights so waived.

9.         The Agreement may be signed in counterparts, and each counterpart
shall be considered an original for all purposes.

PLEASE READ THIS AGREEMENT CAREFULLY;

IT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 





 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement as of the
date set forth below each Party’s signature line.

EXECUTIVE

    

SOUTH STATE CORPORATION

Signature:

 

 

By:

 

Print Name:

 

 

Name:

 

Date:

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

[SURVIVING BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

